Citation Nr: 1202110	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for cervical spine disability with neural foramina narrowing at C5-6, status-post fusion.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for a cervical spine disability, status-post fusion, assigning a 20 percent evaluation, effective February 16, 2006.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 20 percent for his service- connected cervical spine disability.  A review of the record shows that further development is necessary prior to analyzing the claim on the merits.  

During the Veteran's September 2011 hearing, he indicated that he had undergone examination of his cervical spine at the VA Medical Center in Montgomery, Alabama in the six months prior to the hearing.  He stated that he would submit the pertinent records to the Board shortly after the hearing.  In December 2011, he did submit additional VA medical evidence; nonetheless, the submitted evidence does not show treatment for his cervical spine disability within or about the six months prior to the September 2011 hearing.  In fact, although the VA medical records submitted were printed in December 2011, they do not show cervical spine treatment or evaluation at anytime during 2011.  Thus, the identified records should be requested.

In addition, the Board notes that although some of the additionally submitted evidence is duplicative of evidence already considered, some of it is not and the Veteran has not submitted a waiver of initial RO consideration.  See Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, a remand is necessary.

Lastly, the Board observes that during his September 2011 personal hearing, the Veteran testified that his cervical spine disability had recently worsened.  He indicated that he was told that the screws in his cervical spine were loose and that further evaluation is necessary.  The record shows that he last underwent a formal VA examination of his cervical spine in November 2006.  

Thus, in light of the Veteran's testimony, the additionally submitted evidence, and the fact that he has not had a formal VA examination of the cervical spine since 2006, the Board finds that a contemporaneous VA examination to assess the current nature, extent and severity of his cervical spine disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board further notes that when available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   As the Board is unable make an accurate assessment of the Veteran's current condition on the basis of the evidence currently of record, the Veteran must be afforded a contemporaneous examination.  The Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent outstanding medical evidence, to include any additional records dated from 2011 to the present from the VA Medical Center in Montgomery, Alabama, to the present, to include any records dated in 2011 for cervical spine treatment and/or evaluation, schedule the Veteran for appropriate VA examination to identify the current nature and severity of his cervical spine disability.  The claims file must be made available to and reviewed by the examiner.  All tests should be conducted in conjunction with the examinations.  The examiner is asked to address the following: 

(a) Provide the range of motion findings of the cervical spine, expressed in degrees. 

(b) Determine whether the Veteran's service-connected cervical spine disability exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion as to whether pain could significantly limit functional ability during flare-ups or when the neck is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) State whether the degenerative disc disease results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(d) Identify any associated neurological deficits associated with the service-connected cervical spine disability.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  State whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected. 

All pertinent clinical findings and the complete rationale for all opinions expressed should be provided.   

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


